



COURT OF APPEAL FOR ONTARIO

CITATION: Gallant v. 556614 Ontario Inc.,
2022 ONCA 27

DATE: 20220114

DOCKET: C69236

Huscroft, Trotter and Coroza
JJ.A.

BETWEEN

Barry James Gallant

Plaintiff (Appellant)

and

556614 Ontario Inc. and
Miranda
Bailey also known as Miranda Wendover Bailey

Defendants (
Respondents
)

Kevin Sherkin, for the appellant

Benjamin E. Jefferies, for the
respondent Miranda Bailey

Heard: January 13, 2022 by
video conference

On appeal from the order of Justice Michael
N. Varpio of the Superior Court of Justice, dated March 1, 2021.

REASONS FOR DECISION

[1]

The appellant argues that the motion judge erred
in finding that the respondents obligations as guarantor on the mortgage loan
by the appellant to the numbered company 556614 Ontario Inc. ended on June 28,
2014, and that she was therefore not bound by subsequent extensions of the
mortgage, made without notice to her.

[2]

We disagree.

[3]

The motion judge properly considered all of the
documents that formed the parties agreement, including the standard terms, the
mortgage agreement, and the mortgage schedule. It was conceded that if the
standard terms applied, the respondent was liable to pay on the guarantee. Thus,
the outcome turned on whether the standard terms were modified by the mortgage agreement.

[4]

The motion judge found that they were. Although
the mortgage schedule does not refer to a specific period of time, in setting
out the guarantors obligations it refers to the dates and times and in the
manner above limited. It was open to the motion judge to find that this limited
the guarantors obligation in accordance with the terms set out in the mortgage
agreement, thus modifying the standard terms. As a result, the duration of the
guarantee was limited to the 12-month period set out in the mortgage agreement.

[5]

We see no palpable and overriding error in the
motion judges decision. His interpretation is reasonable and entitled to
deference in this court.

[6]

Accordingly, the appeal is dismissed.


[7]

The respondent is entitled to costs in the agreed
amount of $6,000, all inclusive.

Grant
Huscroft J.A.

Gary
Trotter J.A.

S.
Coroza J.A.


